Bryan, J.,
delivered the opinion of the Court.
When we heard the former appeal in this case, we were required to consider the agreement on which this suit is brought, and to determine its construction. We decided that the first count in the declaration set forth a breach of the contract and stated a good cause of action for the plaintiff. The prayer of the plaintiff seems to have been drawn with the view of leaving to the jury the finding of all its material averments. It requires them to find that the defendant sold the machine to Thomas and took from him the promissory note offered in evidence, and endorsed, *387transferred and delivered to the plaintiff the note in payment of the machine, and that it was duly presented for payment, and was dishonored, and that the defendant had due notice thereof, but did not pay it, and that it remained unpaid for a period of three months after it became due, and is still unpaid, and that the plaintiff afterwards required the defendant to redeem it with another note, or notes, not having more than three months to run, or to give his own note at not over three months, and that the defendant refused to do so. It seems to us that under the circumstances hypothetically stated in the prayer, it was the duty of the defendant to redeem the note taken from Thomas, and this is in accordance Avith our former decision. 62 Md., 158. The prayer was therefore properly granted. The defendant offered three prayers, of which the first and second were refused and the third was granted. The defendant’s first prayer proceeds on the theory that the plaintiff was bound to collect the money from Thomas, if it could be collected by due diligence. But the agreement imposed no such obligation on the plaintiff. It required the defendant to guarantee the payment of the note. When he received notice of its dishonor at maturity, his liability to pay it became fixed ; this liability was, however, modified by that clause of the •agreement which gave the plaintiff the right to require its redemption with other like notes, or the defendant’s own notes. Upon receiving notice of the dishonor of the Thoma.s note, the defendant was bound to pay it; or (if required by the plaintiff,) to redeem it in the manner just mentioned. The plaintiff did not agree to collect it, or to take any steps to that end. When he gave notice to the defendant of its dishonor, he was required to do nothing more for the purpose of making the defendant liable ; he might, however, elect to have it redeemed in the manner specified in the agreement instead of insisting upon payment. The defendant’s second prayer maintained that *388the agreement above mentioned was a contract of agency and not of bargain and sale. This proposition is essentially abstract, and could have given tbe jury no assistance in finding tbe issues in tbe cause. It did not give them any instruction whatever as to tbe mode in which it was to be applied to the questions submitted to them. We think these two prayers were properly rejected.
(Decided 22nd June, 1886.)

Judgment affirmed.